(916) 929-7000

Attorneys Ai Law
980 FULTON AVENUE
Facsimi|ei (916) 929~71 11

TRA|NOR FA|RBROOK
SACRAMENTO, CAL|FORN|A 95825

Te|ephone:

\]O`\

10
ll
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 18-11801-LSS Doc 694 Filed 10/23/18 Page 1 of 2

TRAINOR FAIRBROOK

JENNIFER L. PRUSKI (SBN 186141)
j pruski@trainorfairbrook.corn

980 Fulton Avenue

Sacramento, California 95825
Telephone: (916) 929-7000

Facsirnile: (916) 929-71 1 1
sj1n:0001001.l705480.1

Attorneys for Creditor
RETAIL CENTER LEASEHOLD LLC

UNITED STATES BANKRUPTCY COURT

DISTRICT OF DELAWARE
IN RE: ! Case No. 18-11801 (LSS)
J & M SALES INC., et al., Chapter Number: 11
Debtors. REQUEST FOR SPECIAL NOTICE

 

TO THE CLERK OF THE COURT AND ALL PARTIES IN INTEREST:

The undersigned counsel hereby enters her appearance for Creditor RETAIL CENTER
LEASEHOLD LLC.

Pursuant to sections 342 and 1109(b) of the Bankruptcy Code, Rules 2002, 4001, 9007
and 9010 of the Bankruptcy Rules, but subject to the proviso in the last paragraph of this Request
For Special Notice, the undersigned requests that all notices given or required to be given in this
case or in any proceeding herein, and all papers served or required to be served in this case or in
any proceeding herein, including, but not limited to, any proposed plan or disclosure statement,

be given to and served upon the undersigned at the following address:

Jennifer L. Pruski, Esquire

Trainor Fairbrook

Post Office BoX 255824

Sacramento, California 95865
Telephone: (916) 929-7000

Facsimile: (916) 929-7111

Email: §i;.i‘usl;ic?i§ti“aino:‘§`:xir'bi‘c){zk.eom

 

 

REQUEST FOR SPECIAL NOTICE

 

(916) 929-7000
: (916) 929-711‘|

TRA|NOR FA|RBROOK
Attorneys At Law
980 FULTON AVENUE
SACRA|V|ENTO, CAL|FORN|A 95825

Te|ephone:
Facslmtle

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 18-11801-LSS Doc 694 Filed 10/23/18 Page 2 of 2

1n addition, pursuant to section 1109(b) of the Banl<ruptcy Code, the foregoing demand
includes not only notices and papers referred to in the Rules specified above, but also includes,
without limitation save and except as set forth in the last paragraph hereof, orders on and notices
of any application, motion, petition, pleading, request, complaint or demand, whether formal or
informal, whether written or oral, and whether transmitted or conveyed by mail, delivery,
telephone, copier, telegraph, telex or otherwise, which affects the Debtor or property of the
Debtor or the estate.

Neither this Notice of Appearance nor any subsequent appearance, pleading, claim, or suit
is intended to waive (i) Creditor’s rights to have final orders in non-core matters entered only
after de novo review by a district judge; (ii) Creditor’s rights to trial by jury in any proceeding so
triable herein, or in any case, controversy, or proceeding related hereto; (iii) Creditor’s rights to
have the reference withdrawn by the District Court in any matter subject to mandatory or
discretionary withdrawal; (iv) any other rights, claims, actions, defenses, setoffs, at law or in
equity, all of which rights, claims, actions, defenses, setoffs, and recoupments Creditor expressly
reserves; or (v) Creditor's right to service directly on it in any adversary proceeding or lawsuit in
which it is named as a party.

Nothing contained herein, nor the representation of Creditor by the undersigned in these
bankruptcy proceedings, shall be construed as an express or implied designation of the
undersigned as the agent to receive service of process for said Creditor in any adversary
proceeding or lawsuit against Creditor, and in fact, no such designation has been made. All
service on Creditor in any adversary proceeding or lawsuit against Creditor must be made on

Creditor directly and not through or on the undersigned

Dated: October 23, 2018 TRAINOR FAIRBROOK

By: /s/Jerznifer L. Pruskz'
JENNIFER L. PRUSKI

 

 

 

REQUEST FOR SPECIAL NOTICE ~ 2 -

 

